      Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 1 of 15


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




PLAINTIFF’S OPPOSITION TO DEFENDANT BUTOWSKY’S CROSS-MOTION TO
 STRIKE CERTAIN SCANDALOUS AND IMPERTINENT MATERIAL AND THE
            ENTIRETY OF MS. RATNER’S RULE 31 DEPOSITION




                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                    MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006
                                    Tel: (202) 303-1442 / Fax: (202) 303-2000
                                    mgottlieb@willkie.com
                                    mgovernski@willkie.com

                                    JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005
                                    Tel: (202) 237-2727 / Fax: (202) 237-6131
                                    jriley@bsfllp.com

                                    Attorneys for Plaintiff Aaron Rich
          Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 2 of 15


         On August 31, 2020, third-party Ellen Ratner filed a Motion To Quash Subpoena For

Second Deposition And Documents, Or For Alternative Relief. Dkt. 238. On September 14,

2020, Defendant Edward Butowsky filed an Opposition to Motion of Third-Party Witness Ellen

Ratner To Quash Subpoena For Second Deposition And Cross-Motion to Strike Certain

Scandalous and Impertinent Material And the Entirety of Ms. Ratner’s Rule 31 Deposition. Dkt.

248 (the “Opposition” or “Cross Motion” or “Cross Mot.”).            Plaintiff, by and through

undersigned counsel, respectfully submits this filing to oppose Defendant Butowsky’s Cross

Motion and to respond to the inaccurate factual and legal arguments contained therein, as well as

in the Opposition.

         Defendant Butowsky

                                                                Defendant offers no persuasive

explanation as to why this relief should be granted for a deposition that was completed more than

nine months ago.

                     Defendant Butowsky has no one but himself to blame for failing to meet the

deadlines imposed by the Federal Rules of Civil Procedure (“Rules” or “Rule”) and/or this

Court.    Defendant Butowsky has failed to disclose to the Court the chain of events that

necessitated this round of motions practice, which has its genesis in Defendant Butowsky’s own

failure to notice any cross-questions or objections to the Rule 31 deposition within the time

frame required by the Rule (or even at any time before the deposition) or to act diligently upon

discovery of his oversight. Defendant Butowsky’s Opposition and Cross Motion presents an

incomplete and inaccurate narrative of events, see infra at Factual Background, and seeks a

remedy that is unsupported by law, infra at Argument. Plaintiff respectfully requests the Court

deny Defendant Butowsky’s Cross Motion.


                                               1
Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 3 of 15
Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 4 of 15
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 5 of 15


discovery was scheduled to close that Defendant Butowsky served a notice of his own deposition

subpoena for Ms. Ratner. Dkt. 165-5.

                            first time counsel for Defendant Butowsky ever objected to Ms.

Ratner’s First Deposition or its procedure was March 3, 2020—nearly five months after listing

Ms. Ratner in his initial disclosures; nearly three months after Plaintiff noticed the deposition of

Ms. Ratner; more than two months after waiving the right to serve cross-questions; seven weeks

after Plaintiff confirmed that the deposition would take place during the week of January 14,

2020; and more than six weeks after receiving a copy of the transcript for the First Deposition.




                                          ARGUMENT

       The Opposition and Cross Motion does not dispute that Defendant Butowsky received

proper notice of Ms. Ratner’s First Deposition.         The Cross Motion ignores entirely that

Defendant Butowsky and his counsel failed to serve cross questions or cross notice for that

deposition so as to prevent undue burden on Ms. Ratner (not to mention on Plaintiff and this

Court). Plaintiff is unaware of any law, and Defendant Butowsky cites none, for the proposition

that a party can strike the entirety of a deposition based on one’s own failure to comply with the

Federal Rules. Infra § I. Even if there were some rule that empowered a Court to strike a

deposition at this time, Defendant Butowsky’s professed reasons do not warrant that remedy.

Infra § II(B). Defendant Butowsky’s Cross Motion should therefore be denied.




                                                 4
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 6 of 15


I.     DEFENDANT BUTOWSKY DOES NOT CITE A SINGLE RULE OR CASE
       THAT SUPPORTS THE ADMITTEDLY “EXTREME REMEDY” HE SEEKS.




                                        Defendant Butowsky is unable to muster a single legal

citation related to, in support of, or authorizing a party to seek or a Court to enter such a remedy.

See id. at 29-32. None of the four cases cited in the Cross Motion—two from this district and

two from out-of-circuit district courts—have anything to do with motions to strike. See id. at 29,

31, 32 (citing cases).4 The only case cited in the Cross Motion that even mentions Rule 31 holds

that a party cannot use a Rule 31 motion in lieu of a Rule 30 one because (contrary to Defendant

Butowsky’s argument) the former is just as onerous on the deponent as the latter. See id. at 31.5




4
  The two cases from this district relate to when a noticing party must pay attorney fees or
witness costs in connection with Rule 30 depositions (including in a situation analogous to third-
party Larry Johnson’s refusal to answer questions at Mr. Quainton’s instruction), and neither
remotely relate to declaring a subpoena “null and void” or “invalid” as the Cross Motion’s
parenthetical describe. Compare United States v. All Assets Held at Bank Julius Baer & Co.,
Ltd., Guernsey Branch, Account No. XXXXXX, No. CV 04-798 (PLF/GMH), 2017 WL 4183450,
at *4 (D.D.C. Sept. 20, 2017) and Judicial Watch, Inc. v. U.S. Dep’t of Commerce, 212 F.R.D.
429, 431 (D.D.C. 2003), with Cross Mot. at 29. The case from Connecticut stands for the
unremarkable proposition that in order to secure a third-party deposition, a Rule 45 subpoena
that demands a deposition (and not just documents) is required and must be served (neither of
which there occurred). Stancuna v. Iovene, No. 3:08-CV-30 (JBA), 2016 WL 11589754, at *3
(D. Conn. Oct. 31, 2016).
5
  The court in Dallas Buyers Club, LLC v. Doe-70.181.229.254, denied a party leave to take a
deposition by Rule 31 (after having denied him the right to a Rule 30 deposition) based on a
determination that the former is no less burdensome than the latter because after the written
questions are submitted under Rule 31, the “deposition then proceeds in a manner similar to oral
depositions” for the deponent. No. 16cv317-BAS DHB), 2016 WL 3854547, at *1-2 (S.D. Cal.
July 15, 2016). In turn, Dallas Buyers Club, LLC actually supports the principle that the
deponent’s counsel is entitled to protect their client during the deposition in the same way he or
she would during an oral deposition under Rule 30. Id.
                                                 5
Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 7 of 15
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 8 of 15


Defendant Butowsky is seeking, there are rules and a procedural vehicle that actually

contemplate how to deal with evidence that a party believes are “inadmissible” or “prejudicial,”

namely the Federal Rules of Evidence and motions in limine, and those vehicles are the

appropriate mechanism for addressing testimony that Defendant Butowsky believes would be

prejudicial. The Court need not credit and should reject the baseless legal say-so of Defendant

Butowsky or his lawyer to enter an “extreme remedy” that has no basis in law.


II.    THERE IS NO LEGAL AUTHORITY OR JUSTIFICATION FOR STRIKING
       THE RULE 31 DEPOSITION.

       Assuming arguendo that the Court has authority to strike an entire deposition at this time,

Defendant Butowsky would bear the burden of meeting the exacting standard that would be

required. Cf. Brown v. Broad. Bd. of Governors, 662 F. Supp. 2d 41, 47 (D.D.C. 2009) (noting

that motions to strike are “an extreme and disfavored remedy”).




                                                                      Each of these arguments

fundamentally misunderstands the Rule 31 deposition process, which is likely why Mr.

Butowsky cannot find a single case to support his request, and provides no basis for the “extreme

remedy” he seeks.


       A.     Defendant Butowsky Does Not And Cannot Demonstrate Any Prejudice
              From Or Entitlement To A Specific Deposition Date.




                                                7
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 9 of 15




                          This argument is nonsensical—Defendant Butowsky does not explain

why the fact that the deposition was held on January 17 rather than January 15 deprived him of

any rights whatsoever given that he had waived his ability to submit cross-questions more than

two weeks before. See Factual Background; Fed. R. Civ. P. 31(a)(5). Indeed, Defendant

Butowsky was granted a greater opportunity to object to the deposition by virtue of it taking

place on January 17 rather than 15. The relevant date for purposes of Defendant Butowsky’s due

process rights, given that this was a Rule 31 subpoena, was the date on which Defendant

Butowsky’s cross-questions were due, not the date on which the designated officer selected for

holding the deposition. In any event, the change to a date later than the date contemplated in the

subpoena had the effect of giving Defendant Butowsky more time, not less, to object, seek relief

in this Court, or submit questions—Defendant Butowsky did none of these things. It is obvious

that Defendant Butowsky’s objection is not about when the deposition took place—it is entirely

about the fact that the deposition took place at all given his failure to follow the process laid out

by Rule 31.

       Even accepting arguendo that Defendant Butowsky faced some hypothetical prejudice

from a two-day lag in the taking of a deposition he waived the right to participate in, he has not

cited any authority for the proposition that he was entitled to a precise date in advance of the

Rule 31 deposition. In contrast with Rule 30, nothing in Rule 31 requires notice of a specific

deposition date:

       A party who wants to depose a person by written questions must serve them on
       every other party, with a notice stating, if known, the deponent's name and
       address. If the name is unknown, the notice must provide a general description
                                             8
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 10 of 15


       sufficient to identify the person or the particular class or group to which the
       person belongs. The notice must also state the name or descriptive title and the
       address of the officer before whom the deposition will be taken.

Fed. R. Civ. P. 31(a)(3); compare with id. 30(b)(1) (“The notice must state the time and place of

the deposition[.])”. The reason for requiring notice of the date, time, and location for depositions

conducted pursuant to Rule 30 but not for Rule 31 is obvious: Rule 30 depositions permit

opposing parties the option to attend, state their objections live, and perform a live-cross of the

witness; Rule 31 establishes the process by which the parties draft and serve written questions

ahead of time so that, as the Rule lays out, they may provide the questions to an Officer,

recording staff, and individual being deposed and their counsel. See Fed. R. Civ. P. 31(a)(3), (b).

For the same reason, Rule 31 does not require the deposition Officer to provide an exact date

even to the party noticing the deposition.       Instead, the Officer must “promptly” take the

deposition after receiving “all the questions served and [] the notice[.]” Nothing in the rules nor

in the Cross Motion stand for the proposition that Defendant Butowsky is entitled to strike a Rule

31 deposition because it occurred two days after the date noticed. It remains true that Defendant

Butowsky waived his right to participate in the deposition, that he (and every other party) had no

right to receive notice of the deposition’s exact date, and that in any event a delay of two days

could not possibly have effected any due process right Defendant Butowsky might have (if any).



                                                                                         Defendant

Butowsky’s consent was not required. Rule 31 expressly permits a noticing party to “depose any

person” without leave of Court unless narrow (inapplicable) circumstances apply and establishes

the only procedural requirements vis-à-vis the other parties, namely providing them the




                                                 9
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 11 of 15


opportunity to provide “cross-questions” within 14 days. Defendant Butowsky cites no contrary

authority.9


       B.     Defendant Butowsky Does Not Cite Any Support For Striking A Deposition
              Solely Based On Ms. Ratner Having Counsel Present And Engaging In
              “Clean Up” Testimony.




                                                                  Ignoring counsel’s histrionics,

Defendant Butowsky’s argument appears to be that allowing a deponent’s lawyer to speak during

a Rule 31 deposition violates the due process rights of any party who is not present. Id.

Defendant Butowsky does not cite any case law to support his point and, instead

                                                                                           Id. at

31-32. But the fact that Rule 31(a)(5) articulates a process for questions “to the deponent from

other parties” but is silent on the role of counsel for the deponent does not mean that the rule

prohibits deponent’s counsel from having a role.10

       There is no logic in Defendant Butowsky’s invented rule. Rule 31 depositions are

sometimes ordered by courts in order to handle sensitive depositions involving issues such as the

9
  That Defendant Butowsky and his counsel rest the Cross Motion on procedural formalities
stands in stark contrast to the way he has conducted himself in the course of discovery. As
Plaintiff noted in the opposition to Defendant Butowsky’s second request to extend discovery,
Defendants’ “pattern and practice in this case is to notice depositions with arbitrary dates and
without conferring with counsel in an apparent rush to meet discovery cut-offs, and then
neglecting to serve them, notify counsel proactively of their withdrawal, or serve updating
deposition notices.” Dkt. 165 at 6 n.10.
10
  See also Antonin Scalia & Bryan A. Garner, Reading Law 93 (2012) (noting the interpretive
canon that a matter not covered should be treated as not covered).
                                               10
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 12 of 15


invocation of privileges. See, e.g., Alexander v. FBI, 186 F.R.D. 1 (D.D.C. 1998) (ordering

deposition of White House staffers to take place via Rule 31); In re Arthur Treacher’s

Franchisee Litig., 92 F.R.D. 429 (E.D. Pa. 1981) (court ordered Rule 31 depositions over

counsel to address privilege concerns). There is no question that counsel may—indeed must—

represent the deponents at such testimony to propound objections and address issues such as

waiver. Cf. Rule 31 Notes of Advisory Committee on Rules—1970 Amendment (indicating that

the time for submitting questions in Rule 31 is designed in part to give the deponent time to

retain counsel). Yet Defendant Butowsky’s rule would essentially forbid a deponent (especially

a third-party one) to have counsel present and engaged, violating the rights of the deponent.

Powell v. Alabama, 287 U.S. 45, 68 (1932) (“Historically and in practice, in our own country at

least, it has always included the right to the aid of counsel when desired and provided by the

party asserting the right.”). The Rules, and Rule 31 in particular, contemplate that the deponent

will have counsel present to represent their client’s legal interest, which routinely allow a

deponent’s counsel to ask clarifying or rehabilitation questions at the end of a deposition.

Castelino v. Rose-Hulman Inst. of Tech., No. 2:17-CV-139-WTL-MJD, 2018 WL 1140389, at *9

(S.D. Ind. Mar. 2, 2018) (“[I]f Castelino has more that he wants to say about a topic than defense

counsel’s questioning permits him to say, that can be addressed during his counsel’s

rehabilitation questioning.”).


       C.      Defendant Butowsky Does Not Cite Any Support For Striking A Deposition
               Solely Based On Generalized Grievances Of A Deprivation of Due Process.




                                                                           It is notable, given the

dramatic nature of his claims, that Defendant Butowsky is utterly incapable of explaining what
                                               11
        Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 13 of 15


process was due to him that he did not receive. The Due Process Clause does not guarantee any

particular result in litigation or a deposition, nor does the substantive nature of a witness’s

testimony have any bearing on the process owed to a party under either Rule 30 or Rule 31. Not

a single case Defendant Butowsky cites is even remotely relevant in this context, where

Defendant Butowsky’s counsel made strategic judgments about when and how to engage that he

came to regret when the substance of Ms. Ratner’s testimony was not to his liking. The Cross

Motion is silent as to what about the deposition violated any rights owed to Defendant Butowsky



                  Separate from the fact that the Federal Rules of Evidence exist to address the

precise claim Defendant Butowsky is raising, that the remedy he seeks (striking of the

deposition) is disproportionate to the alleged offense, and that he waived his right to seek these

remedies by sitting on his rights for more than nine months, Defendant Butowsky faces the

additional problem that even if he had decided to participate in the Rule 31 deposition he would

not have been in a position to ask follow-up questions following counsel’s introduction of these

notes—that is the nature of a Rule 31 deposition. In sum, the Court should not permit Defendant

Butowsky to undo his own failure to comply with the terms of Rule 31 based on assertions of

due process violations that have no basis in fact or law.


       Dated: September 29, 2020

                                               /s/ Michael J. Gottlieb______________________
                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com
                                               mgovernski@willkie.com

                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                12
Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 14 of 15


                             BOIES SCHILLER FLEXNER LLP
                             1401 New York Ave NW, Washington DC 20005
                             Tel: (202) 237-2727 / Fax: (202) 237-6131
                             jriley@bsfllp.com

                             Attorneys for Plaintiff Aaron Rich




                               13
       Case 1:18-cv-00681-RJL Document 263 Filed 09/29/20 Page 15 of 15




                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on September 29, 2020, the foregoing document

was filed through the CM/ECF system and thereby served electronically on counsel for

Defendant Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing

document also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr.

Quainton has agreed to convey served and filed documents to Defendant America First Media

through Defendant Couch as necessary.

       Dated: September 29, 2020

                                          /s/ Michael J. Gottlieb______________________
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR GALLAGHER LLP
                                          1875 K Street NW, Washington, DC 20006
                                          Tel: (202) 303-1442 / Fax: (202) 303-2000
                                          mgottlieb@willkie.com
